Case 1:17-cv--07115 AJN Document 63

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITIZENS ASSET FINANCE, INC.,
Plaintiff,

-against-

JUSTICE AVIATION, LLC, JAMES C.
JUSTICE, ll and JAMES C. JUSTICE
COMPANIES, INC.,

Defendants.

 

JUSTICE AVIATION, LLC,

Counterclairn
Plaintiff,

 

-against~

 

CITIZENS ASSET FINANCE, INC.,

Counterclaim _
Defendant.

 

 

»'.- n.,-~

Flled _10/28/1_8 Page 4 Of 8 b

f rm
.’
l

l NQv o rz<na

Case No. l:l7-cv-07l 15

FINAL CONSENT JUDGMENT

The paities to this Action are or Were plaintiff/counterclaim defendant Citizens Asset

Finance, Inc. (“Citizens Asset Finance”), defendant/counterclaim plaintiff Justice Aviation LLC

(“Justice Aviation”) and defendants Jarnes C. Justice, II (“James Justice”) and Jarnes C. Justice

Cornpanies, Inc. (“QQ,” collectively With Justice Aviation and J ames Justice, the “Defendants”).

As evidenced by the signatures below, the remaining parties consent to the form and entry

of this Final Consent Judgrnent (the “Consent Judgment”) and its provisions Without trial or further

adjudication of any issue of fact or laW.

 

Case l:l7~cv-O7115-AJN Document 63 Filed 10/26/18 Page 5 of 8

PRELIMINARY STATEMENT

Citizens Asset Finance commenced this action by filing a complaint (Docket No. l) on
September l9, 2017, Which it amended on September 21, 2017 (Docket No. 15). Citizens Asset
Finance alleged that: l) Justice Aviation had breached certain specified loan documents (Count l);
2) that J ames Justice had breached an individual guaranty of Justice Aviation’s obligations (Count
II); and 3) that Citizens Asset Finance Was entitled to foreclose on certain specified collateral held
by Justice Aviation and/or JJC (Count IH).

On November lO, 2017, Justice Aviation, asserted a counterclaim against Citizens Asset
Finance in the Answer of All Defendants and the Counterclaim of Justice Aviation LLC (Docket
No. 30), alleging that it had suffered damages in the amount of $ 100,000.00 as a result of an alleged
breach by Citizens Asset Finance of the implied duty of good faith and fair dealing.

On May 21, 2018, Citizens Asset Finance moved for summary judgment on Counts I and
II of the Amended Complaint and seeking dismissal of the Counterclaim of Justice Aviation LLC.

On June 20, 2018, the Couit awarded Citizens Asset Finance summary judgment: l) as to
liability on Count l (against Justice Aviation) and Count II (against J ames Justice); and 2) in the
amount of $2,438.015.16 on Count ll (against James Justice) (Docket No. 59). As of the date of
submission of this Consent Judgment, the Court had not affixed an amount to its award of summary
judgment on liability in favor of Citizens Asset Finance on Countl (against Justice Aviation), as
it continued to deliberate on that portion of Citizens Asset Finance’s motion for summary judgment
seeking dismissal of Justice Aviation LLC’s counterclaim in the amount of $lO0,000.00.

By concurrently-filed Stipulation, Citizens Asset Finance and the Defendants have agreed
to the dismissal With prejudice of: l) Count lll of the Amended`Complaint (and, consequently, of
JJC, against Whom no other claims vvere asserted); and 2) the Counterclaim of Justice Aviation

LLC. Accordingly, only Counts l and ll of the Amended Complaint, on Which the Court has
_5_

 

Case 1:17-cv-O7115-AJN Document 63 Filed 10/26/18 Page 6 of 8

already awarded Citizens Asset Finance summary judgment on liability, remain before the Court.
The Court has reviewed the terms of this Consent ludgnient and based upon the Parties’
agreement and for good cause shown:
IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

JURISDICTION

The parties hereto (the “mie_s”) admit jurisdiction of this Court over the subject matter
and over such parties for the purpose of entering into this Consent Judgment. The Court retains
jurisdiction for the purpose of enabling the Parties to apply to the Court at any time for such further
orders and relief as may be necessary for the construction, modification, enforcement, execution
or satisfaction of this Consent Judgment.

VENUE

Venue as to all matters between the Parties hereto relating to or arising out of this Consent

Judgment shall lie exclusively in this Court.

EFFECTIVE DATE

This Consent ludgment shall be effective on the date that it is entered by the Court
(“Effective Date”).

JUD GMENT

IUDGMENT is hereby entered in favor of Citizens Asset Finance and against Justice
Aviation (on Count l of the Amended Complaint) and against defendant J ames C. Justice, ll (on
Count ll of the Amended Complaint), in the amount of $2,550,000.00, inclusive of attorneys’ fees
and costs througth _i_, 2018, plus l) post-judgment interest at the statutory rate and, 2)

any attorneys’ fees and costs incurred by Citizens Asset Finance in connection with enforcing its

rights and remedies under this Consent Judgment.

 

 

Case l:l7-cv-O7115-AJN Document 63 Filed 10/26/18 Page 7 of 8

lT lS FURTHER ORDERED that the United States Marshal is instiucted, ordered, and
empowered to enforce this Consent ludgment upon the request of Citizens Asset Finance.

GENERAL PROVISIONS

This Consent Judgment is entered into by the Parties as their own free and voluntary act
and with full knowledge and understanding of the obligations and duties imposed by this Consent
Judgment.

This Consent ludgment shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to any applicable choice of law or conflicts
rules.

The Parties have negotiated, jointly drafted and fully reviewed the terms of this Consent
Judgment and the rule that uncertainty or ambiguity is to be construed against the drafter shall not
apply to the construction or interpretation of this Consent ludgment.

lf any portion of this Consent Judgment is held invalid or unenforceable by operation of
law, the remaining terms of this Consent Judgment shall not be affected

This Consent Judgment shall be`binding upon the Parties and their successors in interest.

The Parties represent and warrant that their signatories to this Consent Judgment have
authority to act for and bind the respective Parties.

This Consent ludgment shall not be subject to appeal.

t tv
IT Is oN THE j_ DAY oF t w 2018 So oRDERED, ADJUDGED AND
DECREED. j

rul

HoN/ALI isoN`“.i NATHAN U s D J

 

 

Case 1117~cv-O7115-AJN Document 63 Filed 10/26/18 Page 8 of 8

JOlNTLY APPROVED AND
SUBMITTED FOR ENTRY:
THE ZIELKE LAW FIRM VEDDER PRICE P.C.
By: /s/ John H. Dwyer, Jr. By: /s/ Daniel C. Green

Laurence J. Zielke

(admitted pro hac vice)
lzielke@zielkefirm.com

lohn H. Dwyer, Jr.

(admitted pro hac vice)
jdwyer@zielkefirm.com

462 South 4th Street, Suite 1250
Louisville, Kentucky 40202

T: +l 502 589 4600

F: +1 502 554 0422

Attorneysfor Defendant/Cozmterclaim
Plaintijj”]ustice Aviation, LLC and
Defendants James C. Justice, II and
James C. Justice Companies, Inc.

 

Daniel C. Green
dgreen@vedderprice.com
1633 Broadway, 31st Floor
New York, New York 10019
T: +l 212 407 7700

F: +1212 407 7799

Douglas J. Lipke

(admitted pro hac vice)
dlipke@vedderprice.com
William W. Thorsness

(admittedpro hac vice)
wthorsness@vedderprice.com
222 North LaSalle Street, Suite 2600
Chicago, lllinois 60601
T: +1 312 609 7500
F: +1312 609 5005

Attorneysfor Plaintiff/Counterclaim
Defendam‘ Citizens Asset Finance, Inc.

 

